Citation Nr: 0513185	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  01-09 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from February 1944 to 
June 1946.

This appeal was previously before the Board of Veterans' 
Appeals (Board) from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In August 2003, the Board remanded 
this case to the RO for further development.  


FINDINGS OF FACTS

1.  A bilateral leg condition was not shown in service and is 
not related to disease or injury sustained in service.  

2.  A bilateral knee condition was not shown in service and 
is not related to disease or injury sustained in service.  

3.  A left shoulder condition was not shown in service and is 
not related to disease or injury sustained in service.


CONCLUSIONS OF LAW

1.  A bilateral leg disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303 (2003).


2.  A bilateral knee disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.303 (2003).

3.  A left shoulder disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The file shows that by RO correspondence, the June 2001 
rating decision, and August 2001 statement of the case and 
the October 2002 and December 2004 supplemental statements of 
the case, the appellant has been informed of the evidence 
necessary to substantiate his claim and of his and VA's 
respective obligations to obtain different types of evidence. 
The Board finds that the notice and duty to assist provisions 
of the law have been met.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection is granted when the evidence establishes 
that a particular injury or disease resulting in disability 
was incurred coincident with service, or if preexisting 
service, was aggravated therein.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

According to a December 1991 document from the National 
Personnel Records Center (NPRC), the veteran's service 
records were likely destroyed during a fire at NPRC.  The 
only records that could be obtained were the veteran's 
separation examination and a sick report.  The Board is 
satisfied that all attempts necessary to secure any 
additional available service medical records have been made, 
and that any further effort would be fruitless.    

The appellant has alleged that as a result of cold exposure 
in service, he has bilateral leg pain, bilateral knee pain, 
and left shoulder pain.  

The available service personnel records reflect that the 
veteran served in France, Germany, Austria and England from 
November 1944 to May 1946.

The veteran's service medical records consist of his 
separation examination report, dated in June 1946, which 
indicates that there were no musculoskeletal defects.  It was 
noted that there were no illnesses, injuries, operations or 
hospitalizations, and no physical complaints from the 
veteran.  There is also a sick report of record.  This 
report, dated in June 1945 does not specify the condition for 
which the appellant was seen.  He has reported that the sick 
visit was for a gastrointestinal condition.    

Post-service medical records include a December 1992 
statement from H. E. Vincent, Jr., M.D., which was to the 
effect that the veteran had instability of the legs (knees 
and ankles) since 1992.

In an April 2000 letter, Dr. Vincent, indicated that the 
veteran alleged that he had leg pain in both legs in the 
middle third of each leg.  He dated this injury to the cold 
he experienced in service.  He also reportedly experienced 
pain in both knees.  

Private medical records reveal that since at least October 
2000, the veteran has been treated for gout.

The report of a June 2003 VA examination indicates that the 
veteran indicated that he began having pain in his knees and 
left shoulder during service.  This was allegedly from heavy 
physical training and carrying the rucksacks on his left 
shoulder.  This occurred before he participated in the war.  
While he was training in Alabama and Florida is when he began 
to have pain in his knees.  He did not initially seek 
treatment for this because the war was in progress.  However, 
the pain in his knees and left shoulder has gotten 
progressively worse since service.  The assessment was that 
the veteran had bilateral knee pain, involving the 
femorotibial articulation, as well as the patellofemoral 
joint, with limited range of motion.  The examiner also 
indicated that the veteran had left shoulder pain with 
impingement syndrome and limited range of motion.  The 
examiner opined that the bilateral knee and left shoulder 
injuries were not related to cold weather injury.  However, 
they could be related to the injuries sustained during his 
activities while in service.  

Analysis

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for the claimed conditions.  
While the veteran's service medical records may have been 
destroyed, his separations examination is indeed of record.  
This report indicates no musculoskeletal defects.  The Board 
notes the June 2003 opinion to the effect that the veteran's 
left shoulder and knee condition "could" be related to 
service.  This, however, is solely based on history, as 
provided by the veteran.  However, other than his own 
assertion, there is no objective evidence, such as medical 
records, showing continuity of a disability since service.  
And, tellingly, his separation examination notes no 
musculoskeletal defects.  Based on the fact that there are no 
pertinent positive findings on his separation examination, as 
well as the fact that there are no corroborating clinical 
findings showing continuity of treatment since service, and 
given the equivocal statement by the VA examiner regarding 
possible etiology, the Board concludes that service 
connection is not warranted.  See 38 C.F.R. § 3.102 (2002); 
see, also, Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to an appellant's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service is insufficient to establish service 
connection).

The Board also notes that the veteran is a combat veteran.  
However, application of the provisions of 38 U.S.C.A. 
§ 1154(b), which relate to disabilities alleged to have 
incurred in combat, would not change the outcome.  First, it 
is noted that on VA examination, the bilateral knee and left 
shoulder conditions were not found to be related to cold 
exposure.  Rather, based on the veteran's recounting of 
inservice occurrences, the examiner found that his problems 
could be related to heavy physical training, while stateside.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) would not 
change the outcome of this case as the alleged injuries which 
resulted in the current problems were not combat related.   

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a bilateral leg disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a left shoulder disability is denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


